Case 20-01141-VFP   Doc 51-3 Filed 11/23/20 Entered 11/23/20 14:29:58   Desc
                     Exhibit A to Certification Page 1 of 6




EXHIBIT A
Case 20-01141-VFP   Doc 51-3 Filed 11/23/20 Entered 11/23/20 14:29:58   Desc
                     Exhibit A to Certification Page 2 of 6
Case 20-01141-VFP   Doc 51-3 Filed 11/23/20 Entered 11/23/20 14:29:58   Desc
                     Exhibit A to Certification Page 3 of 6
Case 20-01141-VFP   Doc 51-3 Filed 11/23/20 Entered 11/23/20 14:29:58   Desc
                     Exhibit A to Certification Page 4 of 6
Case 20-01141-VFP   Doc 51-3 Filed 11/23/20 Entered 11/23/20 14:29:58   Desc
                     Exhibit A to Certification Page 5 of 6
Case 20-01141-VFP   Doc 51-3 Filed 11/23/20 Entered 11/23/20 14:29:58   Desc
                     Exhibit A to Certification Page 6 of 6
